Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-179313, 333-150346, 333-132713, 333-114161, 333-87828, 333-63228, 333-43532, 333-32896, 333-65767, 333-63377, 33-45998 and 33-59167 on Form S-8 and in Registration Statements Nos. 333-177726, 333-147425, 333-152163 and 333-153634 on Form S-3 of our reports dated March 14, 2013, relating to the consolidated financial statements of Neonode Inc. and subsidiary (the "Company")and the effectiveness of the Company’s internal control over financial reporting appearing in this Annual Report on Form 10-K of Neonode Inc. for the year ended December 31, 2012. /s/ KMJ Corbin & Company LLP Costa Mesa, California March 14, 2013
